                                                                                                       FILED
                                                                                             CLERK, U.S. DISTRICT COURT

                                              UNITED STATES JUDICIAL PANEL
                                                           on                                      01/06/2020
                                               MULTIDISTRICT LITIGATION
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                                  AP
                                                                                             BY: ___________________ DEPUTY



               IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
               TRANSMISSION PRODUCTS LIABILITY
               LITIGATION                                                                    Master          MDL No. 2814


                                                                                                             FILED
                                                  (SEE ATTACHED SCHEDULE)                                    Jan 07, 2020
                                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF CALIFORNIA




                                       CONDITIONAL TRANSFER ORDER (CTO í37)



               On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
               the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
               U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 424 additional action(s)
               have been transferred to the Central District of California. With the consent of that court, all such
               actions have been assigned to the Honorable Andre Birotte, Jr.

               It appears that the action(s) on this conditional transfer order involve questions of fact that are
               common to the actions previously transferred to the Central District of California and assigned to
               Judge Birotte.

               Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
               Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
               Central District of California for the reasons stated in the order of February 2, 2018, and, with the
               consent of that court, assigned to the Honorable Andre Birotte, Jr.

               This order does not become effective until it is filed in the Office of the Clerk of the United States
               District Court for the Central District of California. The transmittal of this order to said Clerk shall
               be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
               Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                      FOR THE PANEL:

                                              Jan 06, 2020

                                                                      John W. Nichols
                                                                      Clerk of the Panel
                               01/06/2020
I hereby attest and certify on _________
that the foregoing document is full, true
and correct copy of the original on file in
my office, and in my legal custody.

CLERK U.S. DISTRICT COURT
CE
 ENT
  N RAL DISTRICT
CENTRAL  DISTR    OF CALIFORNIA

DEPUTY CLERK
IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                             MDL No. 2814



                SCHEDULE CTOí37 í TAGíALONG ACTIONS



 DIST    DIV.        C.A.NO.   CASE CAPTION


CALIFORNIA EASTERN

  CAE      1      19í01770     Marvin P. Staton et al v. Ford Motor Company et al 2:20-cv-00139
  CAE      1      19í01773     Jammie Kohen v. Ford Motor Company 2:20-cv-00141
  CAE      2      19í02548     Mendoza v. Ford Motor Company 2:20-cv-00143
  CAE      2      19í02560     Tomlin v. Ford Motor Company 2:20-cv-00144
  CAE      2      19í02564     Sigala et al v. Ford Motor Company 2:20-cv-00145
